EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-2 are canceled as being directed to a separate invention and non-elected without traverse.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 3 and 15.  In particular, the cited references do not disclose the methods of claims 3 and 15 as substantially claimed and including the newly added limitations, “wherein the toes of the user's first foot are positioned on the crowning portion of the stepped pyramid structure and a portion of the user's first foot is positioned on one of the pair of opposing first steps of the pyramid structure; and the user placing a second foot on the first supporting surface, wherein the user's shoulder, hip, and ankle on the same side of the user's body as the first foot are generally aligned in a plane” (claim 3) and “wherein a portion of the user's first foot is positioned on one of the pair of opposing first steps of the stepped pyramid structure and the heal of the user's first foot is positioned on the crowning portion of the pyramid structure; the user placing a second foot on the stepped pyramid structure, wherein the toes of the user's second foot are positioned on the crowning portion of the stepped pyramid structure and a portion of the user's second foot is positioned on one of the pair of opposing first steps of the pyramid structure; and the user mimics an athletic movement” (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784